Title: From George Washington to Brigadier General William Irvine, 1 January 1780
From: Washington, George
To: Irvine, William


          
            Dear Sir
            Head Quarters Morris Town 1st Jany 1780
          
          I have recd your favr of this date inclosing Colo. Olney’s letter. I would not advise you to put any great confidence in H—— he is very capable of gaining intelligence if he pleases, but I fancy he carries as much as he brings. Trade I beleive is his principal object.
          Nothing will be more agreeable to me than to devise some means of stopping the intercourse carried on by the Flag Boats. I do not know under what pretence they make such frequent Visits, and you will oblige me by informing yourself, whether there is any real occasion for it, and whether the practice cannot be prevented without impeding the public and necessary Business. In the mean time you will be pleased to direct th⟨e⟩ search of every letter and packet coming and going, except to and from public Bodies, and prevent the landing any Effects unless they are accompanied by regular permits. I shall depend very much upon your own good sense and discretion in the conduct of the above. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        